May 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                CARL POSTON AND SHEREA POSTON, Appellants

NO. 14-11-00485-CV                      V.

               WACHOVIA MORTGAGE CORPORATION, Appellee
                         ____________________



      This cause, an appeal from the judgment in favor of appellee, Wachovia Mortgage
Corporation, signed August 17, 2009 and made final by the order of severance signed
May 3, 2011, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.
      We order appellants, Carl Poston and Sherea Poston, jointly and severally, to pay
all costs incurred in this appeal. We further order this decision certified below for
observance.